987 So.2d 786 (2008)
Scotty E. McPHERSON, Appellant,
v.
CITIZENS PROPERTY INSURANCE CORPORATION, a Florida Corporation, Appellee.
No. 1D08-0606.
District Court of Appeal of Florida, First District.
August 7, 2008.
Phillip S. Howell and Kristian P. Kraszewski of Galloway, Johnson, Tompkins, Burr & Smith, P.L.C., Pensacola, for Appellant.
G. Alan Howard and Robert M. Dees of Milam, Howard, Nicandri, Dees & Gillam, P.A., Jacksonville, for Appellee.
*787 PER CURIAM.
Having considered the appellee's motion to dismiss, the appellant's response, as well as the pleadings and orders entered in this cause, the appellee's motion to dismiss, filed on April 28, 2008, is GRANTED. The order on appeal ruled on a motion to vacate and set aside a nonfinal order, which is not immediately appealable. Bennett's Leasing v. First Street Mortgage Corp., 870 So.2d 93, 98 (Fla. 1st DCA 2003). Therefore, this Court lacks appellate jurisdiction and this appeal is hereby DISMISSED.
ALLEN, DAVIS, and LEWIS, JJ., concur.